DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed April 20, 2022.
Thus, claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference of Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,334,341 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. US 11,334,341 B2
 1. A method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising:
      in response to a user input, generating a software specification that specifies a desired state of the virtualization software;
        based on the software specification, preparing a desired image of 
the virtualization software by retrieving metadata of the desired state of the virtualization software 
and determining components that make up the desired state of the virtualization software; and



        instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization software to the desired image of the virtualization software, wherein one of the components defines a set of payloads for a core kernel of the virtualization software.  

2. The method of claim 1, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.  

3. The method of claim 1, 





         wherein said one of the components defines one or more other payloads that have 
inter-dependencies with the core kernel.  



4. The method of claim 1, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and first metadata that specifies one or more components that make up the first version and second metadata that specifies one or more components that make up the second version are stored in an image depot.  

5. The method of claim 4, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.  

6. The method of claim 5, wherein the first version is released as a complete release and the second version is released as a partial release.  

7. The method of claim 1, wherein each of the hosts has an image database in which a state of the current image of the virtualization software is stored prior to an upgrade to the desired image and a state of the desired image of the virtualization software is stored after the upgrade to the desired image.  

8. A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: 
         in response to a user input, generating a software specification that specifies a desired state of the virtualization software; 
        based on the software specification, preparing a desired image of the virtualization software by retrieving metadata of the desired state of the virtualization software and          determining components that make up the desired state of the virtualization software; and 




         instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization software to the desired image of the virtualization software, wherein one of the components defines a set of payloads for a core kernel of the virtualization software.  



9. The non-transitory computer readable medium of claim 8, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.  

10. The non-transitory computer readable medium of claim 8, 




                        wherein said one of the components defines one or more other payloads that have inter-dependencies with the core kernel.  



11. The non-transitory computer readable medium of claim 8, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and first metadata that specifies one or more components that make up the first version and second metadata that specifies one or more components that make up the second version are stored in an image depot.  

12. The non-transitory computer readable medium of claim 11, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.  

13. The non-transitory computer readable medium of claim 12, wherein the first version is released as a complete release and the second  version is release as a partial release.
14. The non-transitory computer readable medium of claim 8, wherein each of the hosts has an image database in which a state of the current image of the virtualization software is stored prior to an upgrade to the desired image and a state of the desired image of the virtualization software is stored after the upgrade to the desired image.  

15. A computer system comprising a management server, a cluster of hosts in which virtualization software is to be installed or upgraded, wherein the management
 server includes a processor that is programmed to execute a method of installing or upgrading an image of the virtualization software in the hosts, said method comprising: 
     in response to a user input, generating a software specification that specifies a desired state of the virtualization software; 
     based on the software specification, preparing a desired image of the virtualization software by retrieving metadata of the 
desired state of the virtualization software and determining components that make up the desired state of the virtualization software; and 




   instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization software to the desired image of the virtualization software, 19 G351.01.C1wherein one of the components defines a set of payloads for a core kernel of the virtualization software.  




16. The computer system of claim 15,  wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.  

17. The computer system of claim 15, 







                   wherein said one of the components defines one or more other payloads that have inter-dependencies with the core kernel.  


18. The computer system of claim 15, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and first metadata that specifies one or more components that make up the first version and second metadata that specifies one or more components that make up the second version are stored in an image depot.  

19. The computer system of claim 18, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.  

20. The computer system of claim 19, wherein the first version is released as a complete release and the second version is released as a partial release.

1. A method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: 
     in response to a user input, generating a software specification that specifies a desired state of the virtualization software; 
  based on the software specification, preparing a desired image of
 the virtualization software by retrieving metadata of the desired state of the 
virtualization software from an image depot and determining components that make up the desired state of the  virtualization 
software and payloads that make up each of the components, and storing the desired image of the virtualization software in a storage location accessible to the hosts; and
    instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization 
software to the desired image of the
 virtualization software, wherein one of the components defines a set of payloads for a core kernel of the virtualization software and one or more other payloads that have inter-dependencies with the core kernel.
2. The method of claim 1, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.

1. A method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: 
     in response to a user input, generating a software specification that specifies a desired state of the virtualization software; ….
wherein one of the components defines a set of payloads for a core kernel of the 
virtualization software and one or more other payloads that have inter-dependencies with the core kernel.

3. The method of claim 1, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and the image depot stores first metadata that specifies one or more components that make up the first version, and second metadata that specifies one or more components that make up the second version.

4. The method of claim 3, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.

5. The method of claim 4, wherein the first version is released as a complete release and the second version is released as a partial release.

6. The method of claim 1, wherein each of the hosts has an image database in which a state of the current image of the virtualization software is stored prior to an upgrade to the desired image and a state of the desired image of the virtualization software is stored after the upgrade to the desired image.

7. A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: 
      in response to a user input, generating a software specification that specifies a desired state of the virtualization software;
     based on the software specification, preparing a desired image of the virtualization software by retrieving metadata of the desired state of the virtualization software from an image depot and determining components
 that make up the desired state of the 
virtualization software and payloads that make up each of the components, and storing the desired image of the virtualization software in a storage location accessible to the hosts; and 
       instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization
software to the desired image of the 
virtualization software, wherein one of the components defines a set of payloads for a core kernel of the virtualization software and one or more other payloads that have inter-dependencies with the core kernel.

8. The non-transitory computer readable medium of claim 7, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.

7. A non-transitory computer readable medium comprising instructions that are executable in a processor for the processor to carry out a method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: …
wherein one of the components defines a set of payloads for a core kernel of the virtualization software and one or more other payloads that have inter-dependencies with the core kernel.


9. The non-transitory computer readable medium of claim 7, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and the image depot stores first metadata that specifies one or more components that make up the first version, and second metadata that specifies one or more components that make up the second version.

10. The non-transitory computer readable medium of claim 9, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.

11. The non-transitory computer readable medium of claim 10, wherein the first version is released as a complete release and the second version is released as a partial release.
12. The non-transitory computer readable medium of claim 7, wherein each of the hosts has an image database in which a state of the current image of the virtualization software is stored prior to an upgrade to the desired image and a state of the desired image of the virtualization software is stored after the upgrade to the desired image.

13. A computer system comprising a management server, a cluster of hosts in which virtualization software is to be installed or upgraded, wherein the management 
server includes a processor that is programmed to execute a method of installing or upgrading an image of the virtualization software in the hosts, said method comprising: 
     in response to a user input, generating a software specification that specifies a desired state of the virtualization software;
       based on the software specification, preparing a desired image of the virtualization
 software by retrieving metadata of the desired state of the virtualization software
 from an image depot and determining
 components that make up the desired state of the virtualization software and payloads 
make up each of the components, and storing the desired image of the virtualization
 software in a storage location accessible to the hosts; and
   instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization
 software to the desired image of the 
virtualization software, wherein one of the 
components defines a set of payloads for a core kernel of the virtualization software and one or more other payloads that have inter-dependencies with the core kernel.

14. The computer system of claim 13, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.

13. A computer system comprising a management server, a cluster of hosts in which virtualization software is to be installed or upgraded, wherein the management 
server includes a processor that is programmed to execute a method of installing or upgrading an image of the virtualization software in the hosts, said method comprising: … wherein one of the 
components defines a set of payloads for a core kernel of the virtualization software and one or more other payloads that have inter-dependencies with the core kernel.

15. The computer system of claim 13, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and the image depot stores first metadata that specifies one or more components that make up the first version, and second metadata that specifies one or more components that make up the second version.

16. The computer system of claim 15, wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein.

17. The computer system of claim 16, wherein the first version is released as a complete release and the second version is released as a partial release.



Based on the comparison of the above table, indicates that, although claims 1-17 of U.S. Patent No. `341 are not identical, they are not patentably distinct from the medium claims 1-20 of the current examined application since claims 1-17 of the U.S. Patent No. ‘341 are read on claims 1-20 of the current examined application. 
Accordingly, claims 1-20 of the current examined application are not patentably distinct from claims 1-17 of the U.S. Patent Application No. ‘341 and as such are unpatentable for anticipated-type double patenting. 
8.	Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 of U.S. Patent No. US 11,269,609 B2 in view of Buswell (U.S. Patent No. 20190050235 A1).
	Although the claims at issue are not identical, they are not patentably distinct from other.
Current Application 
U.S. Patent No. US 11,269,609 B2
 1. A method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising:
      in response to a user input, generating a software specification that specifies a desired state of the virtualization software;
        based on the software specification, preparing a desired image of the virtualization
 software by retrieving metadata of the desired state of the virtualization software 
and determining components that 





                   make up the desired state of the virtualization software; and



        instructing each of the hosts to install the desired image of the virtualization software or upgrade a current image of the virtualization software to the desired image of the virtualization software, wherein one of the components defines a set of payloads for a core kernel of the virtualization software.  


2. The method of claim 1, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.  
4. The method of claim 1, wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and 




    first metadata that specifies one or more components that make up the first version and second metadata that specifies one or more components that make up the second version are stored in an image depot.  

 

 
1. A method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising: 
       in response to a user input, generating a software specification that specifies a base image and an add-on image; 
     

retrieving metadata of the base image and metadata of the add-on image, wherein the metadata of the base image specifies a base set of components and the metadata of the add-on image specifies at least one component to be added to the base set of components; 

       generating a desired image of the virtualization software from the base set of components as modified by the metadata of the add-on image and validating the desired image of the virtualization software; and
        instructing each of the hosts to install the validated desired image of the virtualization software or upgrade a current image of the virtualization software to the validated desired image of the virtualization software, and to store metadata of the validated desired image in a database thereof as a current state of the virtualization software.

2. The method of claim 1, wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software.
5. The method of claim 1, wherein the user input specifies one of a first version of the base image and a second version of the base image, and one of a first version of the add-on image and a second version of the add-on image, and the metadata of the base image and metadata of the add-on image are retrieved from an image depot, which stores first metadata that specifies one or more components that make up the first version of the base image, second metadata that specifies one or more components that make up the second version of the base image, third metadata of the first version of the add-on image, and fourth metadata of the second version of the add-on image.



Based on the comparison of the above table with highlight differences via underline words, indicates that, although claim 1 of U.S. Patent No. `609 are not identical, they are not patentably distinct from claim 1 of the current examined application. It is also to note that, U.S. Patent No. ‘609 does not explicitly disclose; however, Buswell, in an analogous art, discloses wherein one of the components defines a set of payloads for a core kernel of the virtualization software – (e.g., generating bootable kernel image having payload for platform-specific operational resources (e.g., libraries, file system, etc.) – see Buswell, at least 0092, 0094, 0098, 0106, Fig. 6, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buswell’ s teaching into method claim 1 of the U.S. Patent No.’ 609 since doing so would further optimizing the processing of creating and deployment of disk images to the appropriate target systems. 
Accordingly, claims 1, 2, and 4 of the current examined application are not patentably distinct from claims 1, 2, and 5 of the U.S. Patent Application No. ‘609 in view of Buswell and as such are unpatentable for obvious-type double patenting. 
Similar notation is also applied to medium claims 8, 9, and 11 and system claims 15, 16, and 18 of the current examined application over teaching of medium claims 8, 9, and 12 and system claims 15, 16, and 19 of the U.S. Patent No. `609 in view of Buswell’ s teaching since the medium claims and system claims recited similar limitation as to method claims. 
Thus, claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 of the current examined application are not patentably distinct from claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 of the U.S. Patent Application No. ‘609 in view of Buswell and as such are unpatentable for obvious-type double patenting. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening (US 2002/0108033 A1, hereinafter Kroening) in view of Poddar et al. (US 2011/0161952 A1, hereinafter Poddar), and in further view of Buswell (US 2019/0050235 A1).
As per claims 1, 8, and 15, Kroening discloses a method of installing or upgrading an image of a virtualization software in a plurality of hosts, said method comprising:
 in response to a user input, generating a software specification that specifies a desired state of the virtualization software—(e.g., an image builder 20 that creates a disk image of the desired software configuration…  The first step in the disk image delivery process involves entering a customer's order into an order entry system 15 to establish a bill of materials (BOM).  The bill of materials includes a customer's selection of a desired software configuration for a particular computing system…. This information (software configuration parameters—specification) is used by the image builder to create a digital image of the desired software configuration – see at least 0016-0017, 0019, 0035,  Fig. 1, and associated text);
 based on the software specification, preparing a desired image of the virtualization software (e.g., The bill of materials includes a customer's selection of a desired software configuration for a particular computing system…. This information (software configuration parameters—specification) is used by the image builder to create a digital image of the desired software configuration ...the image builder 20 that creates a disk image of the desired software configuration and then transfers that image to a storage device 30… These images are stored on a large capacity storage device 30 or multiple storage devices– see at least 0016, 0020, 0035-0036, Fig. 1, and associated text; and
instructing each of the hosts to install the desired image of the virtualization software or
upgrade a current image of the virtualization software to the desired image of the virtualization software – (e.g., loading the (created disk image) or just delta (update) image from the storage device into appropriate computing systems – see at least 0024, 0029, 0030, Fig. 1,and associated text).  
It is to note that Kroening does not explicitly disclose, but Poddar, in an analogous art, discloses by retrieving metadata of the desired state of the virtualization software -- (e.g., the metadata in the virtual appliance unit may be used to search the metadata in the image libraries to find a suitable base virtual image for deploying the solution to the target cloud—see at least 0074) and determining components that make up the desired state of the virtualization software– (e.g., adding, updating, or removing software components in the virtual image to meet the deployment/porting image on the target platform – see Poddar, at least 0074).
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Poddar’s teaching into Kroening’ s teaching for further optimizing the processing of creating and deployment of disk images to the appropriate target systems. 
It is further to note that modified Kroening with Poddar does not explicitly disclose, but Buswell, in an analogous art, discloses wherein one of the components defines a set of payloads for a core kernel of the virtualization software – (e.g., generating bootable kernel image having payload for platform-specific operational resources in which the payload including (e.g., libraries, file system, etc.) – see Buswell, at least 0092, 0094, 0098, 0106, Fig. 6, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buswell’ s teaching the modified teaching of Kroening with Poddar since doing so would further optimizing the processing of creating and deployment of disk images to the appropriate target systems. 
Further regarding to claim 8, Kroening discloses a non-transitory computer readable medium (e.g., floppy disk – see at least 0026) comprising instructions that are executable in a processor for the processor to carry out method steps as of claim 1 above. 
	Further regarding to claim 15, Kroening discloses a computer system (e.g., computer – see at least 0026) for implementing method steps as of claim 1 above.
11.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening  in view of Poddar, Buswell, and in further view of Darapu et al.( US 2011/0289317 A1, hereinafter Darapu).
As per claims 2, 9, and 16, it is to note that modified Kroening with Poddar and Buswell does not explicitly disclose, but Darapu, in an analogous art, discloses wherein the components each define a set of payloads that are executed to enable a user-visible feature of the virtualization software. – (e.g., metadata may be utilized by various components of system 100 for control or guiding purposes.. platform 200 may include one or more controllers (or processors) 205 for effectuating the aforementioned features and functions of platform 200, the features and functions of platform 200 may be executed by platform 200, such as in response to controller(s) 205 (or other components of platform 200) executing computer program code (or other instructions) stored to one or more memories 207 – see Darapu, at least 0036 and 0047). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Darapu’s teaching into the modified teaching of Kroening with Poddar and Buswell for further optimizing performing of execution task within components. 
12.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening  in view of Poddar, Buswell, and in further view of Caro Estevez (US 20180024850 A1, hereinafter Caro).
As per claims 4, 11, and 18, it is to note that modified Kroening with Poddar and Buswell does not explicitly disclose, but Caro, in an analogous art, discloses wherein the user input specifies one of a first version of the virtualization software and a second version of the virtualization software, and first metadata that specifies one or more components that make up the first version and second metadata that specifies one or more components that make up the second version are stored in an image depot – (e.g.,  the image data store may store multiple base layered images and multiple additional layered images that may be used in conjunction with one or more of the base layered images. In response to a request from a host to provision a virtual machine, a base layered image and/or one or more of the additional layered images may be provided or transmitted from the image data store to the host based on a particular configuration of the virtual machine that is to be provisioned… the image data store may store multiple layered images that each correspond to different versions of the component. A version of the component may depend on another layered image such that the version of the component is configured to operate on another specific layered image – see Caro, at least [0012] and [0013]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Caro’s teaching into the modified teaching of Kroening with Poddar and Buswell for further providing a service for provisioning virtual machine using the multi layers images.  
13.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening  in view of Poddar, Buswell, Caro, and in further view of XU et al.( US 2017/0031602 A1, hereinafter Xu).
As per claims 5, 12, and 19, it is to note that modified Kroening with Poddar, Buswell, and Caro does not explicitly disclose, but Xu, in an analogous art, discloses wherein the hosts are bootable with an image of the virtualization software, that includes only the first version of the virtualization software or only the second version of the virtualization software, installed therein—(e.g., Software installation is of course a well-known procedure, so this initial installation may be done in any manner suitable to the particular environment... The installation could also be done through direct access to the host in question. For hosts that boot over a network, the initial installation could include adding the initial software to the boot image that the host loads from the network at boot time. In some cases, the initial software could be included as part of the first software installed at the factory. In some embodiments, rather than initially installing a complete version of the DVA software, the only code installed initially is a module that then pulls the bulk of the DVA code from the PUM. Some embodiments might initially install a complete version—see Xu, at least 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu’s teaching into the teaching of the modified Kroening with Poddar, Buswell, and Caro for further optimizing the arrangement the version for installing or updating of an image of the virtualization software within the boot image. 
As per claims 6, 13, and 20, modified Kroening with Poddar, Buswell, and Caro, and Xu discloses wherein the first version is released as a complete release and the second version is released as a partial release --(e.g., Software installation is of course a well-known procedure, so this initial installation may be done in any manner suitable to the particular environment... The installation could also be done through direct access to the host in question. For hosts that boot over a network, the initial installation could include adding the initial software to the boot image that the host loads from the network at boot time. In some cases, the initial software could be included as part of the first software installed at the factory. In some embodiments, rather than initially installing a complete version of the DVA software, the only code installed initially is a module that then pulls the bulk of the DVA code from the PUM. Some embodiments might initially install a complete version—see Xu, at least 0033).
14.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kroening  in view of Poddar, Buswell, and in further view of Ulaganathan et al. (US 20200241889 A1, hereinafter Ulaganathan).
As per claims 7 and 14, it is to note that modified Kroening with Buswell, and Poddar does not explicitly disclose, but Ulaganathan, in an analogous art, discloses wherein each of the hosts has an image database in which a state of the current image of the virtualization software is stored prior to an upgrade to the desired image and a state of the desired image of the virtualization software is stored after the upgrade to the desired image – (e.g., the VM images may include updates or fixed to previous VM image versions.  Boot image server 108 may store the VM images 310 in database 116.  For example, boot image server 108 may store a first VM image 312, a second VM image 314, and a third VM image 316 in database 116.  Each VM image may identify a different virtual machine operating system, such as Microsoft.RTM., Linux.RTM., Red Hat.RTM., MacOS.RTM., or any other VM operating System – see  Ulaganathan, at least 0036, Fig. 1, and associated text).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate database storing various images including previous or update image version as taught in Ulaganathan into the teaching of Kroening and Poddar and Darapu for maintaining and recovering of certain image version in case of error during deployment. 
Allowable Subject Matter 
15.	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claims 1, 8, and 15 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as further rewritten or amended to overcome the rejection(s) on the ground of non-statutory double patenting, set forth in this Office action. 
Conclusion
16.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Newell et al. (US 20170003951 A1) disclose software lifecycle management of a virtual computing environment.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192